             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 1 of 19



 1   CERA LLP                                           Justina K. Sessions, SBN 270914
     Solomon B. Cera (Bar No. 099467)                   WILSON SONSINI GOODRICH & ROSATI
 2   Pamela A. Markert (Bar No. 203780)                 Professional Corporation
 3   595 Market St. Suite 1350                          One Market Plaza
     San Francisco, CA 94105                            Spear Tower, Suite 3300
 4   Telephone: (415) 777-2230                          San Francisco, California 94105
     Fax: (415) 777-5189                                Telephone: (415) 947-2197
 5   Email: scera@cerallp.com                           Facsimile: (415) 947-2099
 6   Email: pmarkert@cerallp.com
                                                        Email: jsessions@wsgr.com
 7   Attorneys for Plaintiff SPX Total Body Fitness
     LLC and the Proposed Class                         Counsel for Defendant Google LLC
 8   [Additional Counsel listed on signature page]
 9
                                    UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
12
      SPX Total Body Fitness LLC, d/b/a The Studio          )
13                                                              Case No. 4:21-cv-00801-HSG
      Empower, on behalf of itself and all others           )
      similarly situated,                                   )
14                                                              JOINT CASE MANAGEMENT
                                                            )
                                                                STATEMENT AND [PROPOSED]
15                                  Plaintiff,              )
                                                                ORDER
                                                            )
16                                                          )
                              v.                                Judge:   Hon. Haywood S. Gilliam, Jr.
                                                            )
17                                                              Date:    May 11, 2021
      GOOGLE LLC,                                           )   Time:    2:00 p.m.
18                                                          )   Ctrm:    2 – 4th Floor
                                    Defendant.              )
19                                                          )
20
21
22
23
24
25
26
27
28



     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                         CASE NO. 4:21-cv-00801-HSG
                Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 2 of 19




 1             Plaintiff SPX Total Body Fitness LLC, d/b/a The Studio Empower (“Plaintiff” or “SPX”) and

 2   Defendant Google LLC (“Defendant” or “Google”), jointly submit this JOINT CASE

 3   MANAGEMENT STATEMENT AND PROPOSED ORDER pursuant to the Court’s Order (ECF

 4   No. 12) and Civil Local Rule 16-9.

 5   1.        Jurisdiction and Service

 6             (a) Subject Matter Jurisdiction: Plaintiff alleges that this Court has original subject matter

 7   jurisdiction pursuant to Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26). This Court has

 8   subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, and Sections 4 and 16 of the

 9   Clayton Act (15 U.S.C. §§ 15(a), 26). Google does not dispute subject matter jurisdiction.

10             (b) Personal Jurisdiction and Venue: Plaintiff alleges that this Court has personal

11   jurisdiction over the Defendant pursuant to Fed. R. Civ. P. 4(k) and 15 U.S.C. § 22. Plaintiff alleges

12   that this Court has personal jurisdiction over the parties in this case because Defendant has its

13   principal place of business in Mountain View, California and is incorporated in the State of Delaware.

14   Google does not dispute personal jurisdiction.

15             Plaintiff alleges that venue is proper in this District pursuant to Sections 4, 12, and 16 of the

16   Clayton Act (15 U.S.C. §§ 15, 22, and 26) and 28 U.S.C. §§ 1391. Plaintiff alleges that at all times

17   relevant to the Complaint, Google has been headquartered in and has its principal place of business

18   in this District, and a substantial part of the conduct giving rise to this action occurred in this District.

19   Google does not dispute that venue is proper in this District.

20             (c) Service: Defendant was served on February 5, 2021. ECF No. 17. No parties remain to be

21   served.

22   2.        Facts

23             A.      Plaintiff’s Summary of Facts

24             Since entering the online advertising exchange business, Google has pursued and executed a

25   strategy to dominate the ad server market. Currently, more than 90 percent of large publishers use

26   Google’s publisher ad server. This class action concerns Google’s anti-competitive and illegal

27   agreement with non-party co-conspirator Facebook, Inc. (“Facebook”) to maintain its market power

28   in the ad server market in the United States.

                                                     1
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                                CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 3 of 19




 1          Google’s dominance was challenged in 2014 when publishers devised a technical innovation

 2   called “header bidding.” By 2016, about 70 percent of major online publishers in the United States

 3   had adopted header bidding. Advertisers migrated to header bidding in droves because it helped them

 4   to optimize the purchase of inventory through the most cost-effective exchanges. The adoption of

 5   header bidding threatened Google’s margins on its exchanges.

 6          By 2017, Facebook began to effectively compete with Google’s ad server. Plaintiff alleges

 7   that instead of competing with Facebook, Google and Facebook entered into an illegal agreement in

 8   which Facebook agreed withdraw its efforts to establish independence from Google’s exchange

 9   platform in return for preferred treatment in the Google advertising business system. As part of the

10   agreement, Facebook agreed to halt its support and initiatives in header bidding, and instead use only

11   Google’s ad server. In return, Google agreed to provide Facebook with an advantage in its auctions

12   by ensuring Facebook received special information, a speed advantage to assist Facebook in

13   succeeding in the auctions, a guaranteed win rate, and to give Facebook access to the identity of users

14   in publishers’ auctions.

15          Plaintiff contends that Google’s unlawful agreement with Facebook caused and continues to

16   cause class members to pay more to advertise and reduces the effectiveness of their advertising than

17   if Google and Facebook had remained competitors, thereby harming class members’ return on

18   investment in delivering their products and services and reducing output.

19          Plaintiff seeks certification of a nationwide class of all persons and entities who from

20   September 1, 2018, until the present purchased advertising on or over Facebook (the “Class”).

21   Plaintiff maintains that while the exact number of Class members is unknown, SPX believes there

22   are tens of thousands of Class members, making joinder impractical, and all involve critical questions

23   of law and facts in common. Plaintiff submits that the claims in the Complaint are typical of the

24   claims of all Class members and that the interests of the Class will be fairly and adequately protected.

25   Plaintiff alleges that the questions of law and fact common to the Class members predominate over

26   questions affecting only individual members, and a class action is superior to other available methods

27   for the fair and efficient adjudication of this controversy.

28

                                                     2
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                            CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 4 of 19




 1          B.      Defendant’s Summary of Facts:

 2          Google denies the substantive factual and legal allegations in Plaintiff’s Complaint.

 3          “Ad tech” refers to advertising technology that connects internet publishers, who seek to

 4   monetize their content by selling advertising space on their websites or mobile applications (“apps”)

 5   (“publishers” 1), with advertisers, who seek to present relevant digital advertising to consumers.

 6   Publishers can sell their digital advertising space (sometimes referred to as “inventory”) in many

 7   ways: they can contract directly with advertisers; they can conduct auctions to allow advertisers to

 8   bid on the inventory; or they can use a third-party ad tech provider, like Google, to conduct auctions.

 9   Advertisers and publishers of all sizes, around the world, choose to use Google’s ad tech products

10   because they perform better, by showing more relevant ads that users are more likely to engage with,

11   generating more revenue for publishers. Ad tech can also help publishers manage their inventory, as

12   well as facilitate loading and display of advertising content on the publisher’s web page or in their

13   apps, and help advertisers reach their intended audiences affordably and effectively. Because ad tech

14   connects advertisers, publishers, and consumers who view online content, Google has to take into

15   account all their competing interests. Google’s innovation has resulted in quality products that enable

16   the most useful ads to be seen by the most relevant audiences.

17          Though popular with customers, Google’s ad tech products and services are far from the only

18   choices available. Advertisers and publishers who prefer not to use Google’s ad tech – or who want

19   to use other products in addition to Google’s (called “multi-homing”) – have a wide array of choices.

20   Plaintiff’s Complaint claims that Google has “market power” in an “ad server market” and in a

21   “display ad exchange market.” But the digital advertising marketplace is vibrantly competitive, with

22   competitors like Facebook and Amazon playing at least as important roles as Google, and a host of

23   other significant firms offering competitive alternatives. In addition, advertisers’ choices are not

24   limited to digital advertising alone; they have other ways to reach their customers, including

25   television, radio, and print media. Publishers likewise have choices about how to monetize their

26
     1
            In the ad tech context, “publisher” refers to any person, company, or organization that
27   operates a website or mobile application which offers content to internet users. An ad tech publisher
     includes, but is not limited to, the traditional notion of a “publisher” as a person, company, or
28   organization that prepares and issues newspapers, journals, books, or other works for sale.

                                                     3
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                           CASE NO. 4:21-cv-00801-HSG
                Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 5 of 19




 1   content, such as selling their advertising inventory directly to advertisers and relying more heavily on

 2   subscription-based business models.

 3          Plaintiff’s allegations regarding header bidding are inaccurate. “Header bidding” is when

 4   publishers run an auction among multiple ad exchanges for a given ad impression. Header bidding

 5   has significant drawbacks, including that it can make webpages take longer to load or drain device

 6   batteries faster, and that it increases the complexity of the advertising auction process. Google

 7   developed an alternative, called Open Bidding, that mitigates many of the problems associated with

 8   traditional header bidding. Moreover, Google’s publisher-side tools can be used with header bidding,

 9   so publishers who want to use Google ad tech and also receive bids through header bidding can do

10   so. And industry reports state that header bidding adoption has grown since Google introduced Open

11   Bidding.

12          Plaintiffs mischaracterize the terms and misunderstand the impact of a procompetitive

13   agreement between Google and Facebook. That agreement enables Facebook’s Audience Network to

14   participate in Open Bidding. Plaintiff’s suggestion that Facebook receives unfair or unequal status in

15   auctions is incorrect. So is Plaintiff’s suggestion that the agreement reduced competition. Facebook’s

16   participation in Open Bidding results in more competition because it means more ad networks and

17   exchanges are participating in the same auction. Facebook also participates in similar auctions on

18   other ad tech platforms.

19   3.     Legal Issues

20          Plaintiff’s Statement:

21          Plaintiff has brought claims alleging an unlawful agreement in restraint of trade in violation

22   of Section One of the Sherman Act, 15 U.S.C. § 1.

23          Google’s Statement:

24          The legal issues include:

25          ●       Definition of the relevant antitrust market, including whether any such market

26                  constitutes a two-sided transaction platform pursuant to Ohio v. American Express

27                  Co., 585 U.S. ___, 138 S. Ct. 2274 (2018);

28

                                                     4
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                            CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 6 of 19




 1           ●       Whether Plaintiff has adequately alleged, and can establish, that Plaintiff has antitrust

 2                   standing and has suffered antitrust injury;

 3           ●       The correct legal standard to apply to Plaintiff’s Sherman Act claim, i.e., the per se

 4                   rule or the rule of reason;

 5           ●       Whether any of the conduct alleged is an unreasonable restraint of trade under the

 6                   Sherman Act.

 7   4.      Motions

 8           Currently pending before the Court is Plaintiff’s motion to appoint interim counsel pursuant

 9   to Fed. R. Civ. P 23(g). ECF No. 25. Any responses to the motion were due by April 12, 2021. No

10   responses were filed. The motion hearing is set for July 1, 2021 at 2:00 PM. Plaintiff respectfully

11   submits that in the absence of opposition to the motion, the Court can take the matter up as part of

12   the Case Management Conference and need not wait until the scheduled hearing.

13           Google anticipates submitting a motion to dismiss the Complaint on or before June 2, 2021.

14   ECF Nos. 22, 23. Further, pending before the United States Judicial Panel on Multidistrict Litigation

15   is Google’s Motion to Transfer of Actions to the Northern District of California Pursuant to 28 U.S.C.

16   §1407 For Coordinated or Consolidated Proceedings, which was filed on April 30, 2021.

17           If the Court denies Google’s motion to dismiss, following appropriate discovery, Plaintiff

18   anticipates filing a motion for class certification. If Plaintiff seeks certification of the class described

19   in the Complaint, Google anticipates that it will oppose such a motion.

20           The parties also may file motions for summary judgment.

21   5.      Amendment of Pleadings

22           Plaintiff proposes that the initial deadline for amending the complaint should be ninety (90)

23   days before the conclusion of all fact discovery. Google proposes that any amendments to the

24   pleadings be made in accordance with Federal Rule of Civil Procedure 15.

25           On April 30, 2021, parties filed a stipulation to substitute SPX Total Body Fitness LLC d/b/a

26   The Studio Empower (“SPX”) for Kimberly Negron as the actual party in interest. The Court entered

27   an Order substituting the parties on May 3, 2021. ECF No. 34.

28

                                                     5
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                               CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 7 of 19




 1          Plaintiff’s counsel advised Google’s counsel that they have been contacted by other persons

 2   or entities who have indicated an interest in filing a claim related to this action. If Plaintiff’s counsel

 3   is retained, adding such persons or entities as new plaintiffs could be done by stipulated agreement

 4   or by filing new complaints, which would be designated as related to this action. It is not anticipated

 5   that any “new” complaints would materially vary from the Complaint and would not prejudice the

 6   Defendant as it proceeds in response to the Complaint. None of those persons or entities object to the

 7   23(g) motion that is pending before the Court.

 8          Google cannot respond to Plaintiff’s suggestions regarding new plaintiffs or complaints

 9   without knowing the parties that Plaintiff would propose to add or the new complaints that Plaintiff

10   proposes to file.

11   6.     Evidence Preservation

12          The parties hereby certify that they have reviewed the Guidelines Relating to the Discovery

13   of Electronically Stored Information (“ESI Guidelines”), and that they have already begun the meet

14   and confer process pursuant to Fed. R. Civ. P. 26(f). See ¶ 17 for the parties’ proposed ESI schedule.

15          Guideline 2.04 of this District’s ESI Guidelines provides for disputes regarding ESI to be

16   presented to the Court at the earliest possible opportunity, such as the initial Case Management

17   Conference. The parties request that the Court schedule another Case Management Conference 45

18   days after the submission of any proposed protective order and ESI Order so that the court can

19   promptly address any disputes that may arise regarding ESI issues and/or the terms of the ESI Order

20   and/or Protective Order. If the parties reach agreement, this Case Management Conference may be

21   canceled.

22   7.     Disclosures

23          Plaintiff proposed that the parties exchange Rule 26 initial disclosures within thirty (30) days

24   after the completion of briefing on the motion to dismiss. See infra ¶ 17. Google agrees.

25   8.     Discovery

26          Plaintiff’s General Statement:

27          No discovery has been served to date, based on the pleadings that have been filed. Plaintiff

28   acknowledges that a certain amount of discovery could be coordinated with the parties in In Re

                                                     6
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                              CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 8 of 19




 1   Google Digital Advertising Antitrust, 20-cv-3556 (BLF) [the Publishers Class Case], and there would

 2   be both cost and judicial efficiencies in coordinating discovery. However, this is not a reason to delay

 3   certain aspects of discovery that are unique to this case or often directed by the Court. This includes

 4   production of Defendant’s materials already produced to the Federal government and various States

 5   governments, which are relevant to the Plaintiff’s claims, initial disclosures, a protective order, an

 6   ESI protocol, and other procedural documents. Plaintiff suggests the schedule outlined in paragraph

 7   17 for the remainder of discovery.

 8          Once discovery commences, Plaintiff intends to serve document requests, admissions

 9   requests, and interrogatories, and to conduct depositions of Defendant and non-party witnesses who

10   may have knowledge regarding or related to, the allegations set forth in the Plaintiff’s Complaint.

11   Plaintiff anticipates significant third-party discovery from Facebook.

12          Defendant’s General Statement:

13          No discovery has been served to date. Google agrees with Plaintiff that discovery should be

14   coordinated with any discovery in In Re Google Digital Advertising Antitrust Litigation (which is the

15   lead case for advertisers), as well as with the eighteen other related cases that are currently pending

16   across the country.

17          Plaintiff’s vague request for early discovery of unidentified “materials produced to the Federal

18   government and various States governments” is not even remotely tailored to materials relevant to

19   Plaintiff’s single Section 1 claim in this case. Google will respond to Plaintiff’s requests for

20   production if and when they are served, in accordance with the Federal Rules of Civil Procedure.

21   9.     Class Actions

22          Plaintiff proposes that it will file a motion for class certification pursuant to Federal Rule of

23   Civil Procedure 23 after completion of discovery on the merits and expert discovery, which will serve

24   as class and merits expert discovery. See infra para 17.

25          Google agrees that any motion for class certification should follow completion of fact

26   discovery. As explained further in Google’s proposal in section 17 below, Google believes that merits

27   expert reports must follow, not precede, class certification.

28          All attorneys of record have reviewed the Procedural Guidance for Class Action Settlements.

                                                     7
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                            CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 9 of 19




 1   10.    Related Cases

 2          Plaintiff’s Statement:

 3          There are currently no related cases. There are currently several class actions pending before

 4   Judge Freeman, where Plaintiff’s unopposed motion to relate was denied. See In Re Google Digital

 5   Advertising Antitrust, 20-cv-3556 (BLF), ECF No. 108. The parties here submit that this case will

 6   benefit from discovery coordination since there is significant factual overlap with this matter. See id.,

 7   ECF Nos. 88, 94, 108.

 8          Google’s Statement:

 9          On April 30, 2021, Google filed a motion before the Judicial Panel on Multidistrict Litigation

10   to transfer and centralize this case, and the following cases, under 28 U.S.C. § 1407.

11          Cliffy Care Landscaping LLC v. Facebook, Inc. et al., No. 21-cv-00360 (D.D.C.).

12          Like Plaintiff here, the Cliffy Care complaints bring a Section 1 claim based on much of the

13   same alleged conduct: that header bidding was a competitive alternative, and that Google tried to

14   suppress it by introducing new auction designs, encouraging adoption of Accelerated Mobile Pages,

15   and entering into the 2018 agreement with Facebook. The Cliffy Care plaintiffs assert that they paid

16   too much for advertising space that they bought using Google ad tech products and services. The

17   putative classes include all persons who bought digital display advertising through Google, Amazon,

18   or anyone other than Facebook. Originally filed as three separate complaints, the cases have been

19   consolidated.

20          Newspaper cases.

21          HD Media Company, a newspaper owner, sued Google and Facebook in the Southern District

22   of West Virginia on January 29, 2021. Then, between April 19 and 21, 2021, twelve similar lawsuits

23   were filed by the same counsel on behalf of newspapers or newspaper owners in eleven different

24   Federal District Courts. 2 Like Plaintiff’s, these complaints claim that Google considered header

25
     2
26           The case numbers are: 21-cv-00051-TSK (N.D. W.Va.); 21-cv-00077 (S.D. W.Va.); 21-cv-00251
     (S.D. W. Va.); 21-cv-00951-JPH-DLP (S.D. Ind.); 21-cv-01915-MHW-KAJ (S.D. Ohio); 21-cv-00150 (S.D.
27   Tex.); 21-cv-00498-WCG (E.D. Wis.); 21-cv-00965-SAG (D. Md.); 21-cv-09716-WJM-ESK (D.N.J.); 21-
     cv-03446-PKC (S.D.N.Y.); 21-cv-00554-LPS (D. Del.); 21-cv-00072-GHD-RP (N.D. Miss.); 21-cv-00274-
28   HTW-LGI (S.D. Miss.); 21-cv-00518-MPK (W.D. Penn.).


                                                     8
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                             CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 10 of 19




 1   bidding a threat and sought to eliminate it through auction design, Open Bidding, Accelerated Mobile

 2   Pages, and the 2018 Google-Facebook agreement. Among the harms alleged is that “Google was able

 3   to extract a supracompetitive share of Plaintiff’s advertising revenues.” These complaints also allege

 4   that Google monopolized a digital advertising market that includes “ad tech market platforms.”

 5          Associated Newspapers Ltd., which publishes The Daily Mail, also filed an antitrust suit

 6   against Google on April 20, 2021, in the Southern District of New York. Associated Newspapers

 7   claims that Google monopolized ad-tech related markets by allegedly tying products together,

 8   leveraging a search monopoly, designing auctions improperly, and suppressing header bidding. The

 9   header-bidding allegations include challenges to Open Bidding and Accelerated Mobile Pages. Like

10   the other publisher plaintiffs, Associated Newspapers claims that it received too little money for its

11   advertising inventory.

12          Texas et al. v. Google, LLC, No. 20-cv-00957 (E.D. Tex.).

13          Ken Paxton, the Texas Attorney General, and nine other state AG’s alleged that Google

14   monopolized and attempted to monopolize “online display advertising markets” (the “State AG

15   case”). This lawsuit is based on the same core factual allegations, and asserts the same legal theories

16   of monopolization and tying, as the other cases. The AGs amended their complaint to add five more

17   states and Puerto Rico as plaintiffs on March 15, 2021. Like the many private lawsuits, the State AG

18   complaint alleges that Google: tied ad-tech products together; failed to share information with its

19   rivals; designed auctions improperly; and tried to suppress header bidding through Open Bidding,

20   Accelerated Mobile Pages, and the 2018 Google-Facebook agreement. The State AG complaint

21   includes claims under both Sections 1 and 2 of the Sherman Act, as well as various state laws. Among

22   the harms alleged are increased costs to advertisers and decreased revenue to publishers.

23          In re Google Digital Advertising Antitrust Litig., No. 20-cv-03556-BLF and In re Google

24   Digital Publisher Antitrust Litig., No. 20-cv-08984-BLF (N.D. Cal.).

25          Judge Freeman has consolidated eight putative ad-tech class actions into two lead cases: one

26   on behalf of advertisers, and one on behalf of publishers. The advertiser and publisher complaints all

27   allege that Google has monopolized one or more market(s) relating to ad tech. The various complaints

28   allege that Google has done so through the same allegedly anticompetitive practices. In particular,

                                                     9
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                           CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 11 of 19




 1   both sets of complaints allege that Google: acquired potential rivals; tied products together; designed

 2   auctions to exclude competitors; leveraged its position in online search; failed to give information to

 3   its competitors; and tried to suppress header bidding. The advertiser plaintiffs claim that they paid

 4   too much for advertisements that they placed using Google’s ad tech. The publisher plaintiffs claim

 5   that they received too little for the same ads. Judge Freeman denied Ms. Negron’s motion to relate

 6   her case to In re Google Digital Advertising. Nonetheless, the factual allegations and the alleged

 7   antitrust markets overlap significantly.

 8          Organic Panaceas, LLC v. Google LLC and Alphabet Inc., No. 21-cv-02629 (N.D. Cal.).

 9          On April 12, 2021, Organic Panaceas, LLC, an advertiser filed a class action against Google

10   and Alphabet. This plaintiff makes essentially the same claims under Section 2 of the Sherman Act

11   as the Digital Ads and Digital Publishers plaintiffs, claiming that Google monopolized “the market

12   for digital display advertising and its component subparts and services” by leveraging its position in

13   online search, designing auctions to exclude competitors, failing to share information with

14   competitors, and trying to suppress header bidding. Organic Panaceas has filed a motion to relate its

15   case to In re Google Digital Advertising.

16   11.    Relief

17          Plaintiff’s Statement

18          Plaintiff seeks the following relief in its Complaint:

19          A.       Determining that the instant action may be maintained as a class action under Rule 23

20          of the Federal Rules of Civil Procedure, and appointing Plaintiff as the Class representative

21          and Plaintiff’s counsel as class counsel;

22          B.       Finding and declaring that Defendant’s misconduct, as alleged in the complaint,

23          violates Section 1 of the Sherman Act, 15 U.S.C. §1;

24          C.       Awarding damages, or restitution of monies Defendant unlawfully obtained from

25          Plaintiff and the Class as a result of Defendant’s misconduct alleged herein;

26          D.       Awarding injunctive and other equitable relief available under applicable law as the

27          Court deems necessary to enjoin and retrain Google and all of its agents or successors from

28          engaging in the unlawful conduct which is set forth in the Complaint;

                                                     10
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                           CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 12 of 19




 1          E.         Awarding Plaintiff and other members of the Class prejudgment and post-judgment

 2          interest, attorneys’ fees, expenses and other costs; and

 3          F.         Awarding such other further relief as this Court may deem just and proper.

 4          A specific determining of the amount of damages suffered by the Class must await discovery.

 5          Defendant’s Statement

 6          Google denies that Plaintiff is entitled to any relief.

 7   12.    Settlement and ADR

 8          The parties filed their ADR Certification on April 15, 2021. See ECF Nos. 28, 29. The Parties

 9   agree that ADR is premature at this time. As the case progresses, however, the parties are amenable

10   to discussing potential resolution of the claims through mediation with a private mediator, which is

11   the parties’ preferred ADR option.

12   13.    Consent to Magistrate Judge For All Purposes

13          The parties respectfully decline to have a magistrate judge conduct all further proceedings

14   including trial and entry of judgment.

15   14.    Other References

16          The parties agree that this case is neither suitable for reference to binding arbitration nor a

17   special master.

18          On April 30, 2021, Google filed a motion before the Judicial Panel on Multidistrict Litigation

19   to transfer and centralize twenty related cases, including this case, under 28 U.S.C. § 1407.

20   15.    Narrowing of Issues

21          The parties agree that it is premature to address any narrowing of issues for trial, but they will

22   continue to confer on this topic as the case progresses.

23   16.    Expedited Trial Procedure

24          The parties agree that this action is not the type of case that can be handled under the Expedited

25   Trial Procedure of General Order 64.

26
27
28

                                                     11
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                             CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 13 of 19




 1   17.    Scheduling

 2          Plaintiff’s Proposed Schedule

 3          Plaintiff contends that its proposed schedule establishes a framework for the litigation, which

 4   will ensure judicial efficiency as well as limit the cost burden of litigation on parties. Plaintiff’s

 5   proposal establishes a timeline in which preliminary litigation documents will be negotiated in a

 6   timely manner, thus ensuring the matter is not stalled and can continue smoothly following the

 7   Court’s ruling on any motion to dismiss filed by Google. It also establishes a process through which

 8   Defendants will begin to produce relevant documents that have already been produced to government

 9   agencies, while a ruling on the motion to dismiss is under consideration. As Plaintiff understands

10   these documents have already been produced and reviewed, the production to Plaintiff in this matter

11   will be of minimal burden to Google and follows a process routinely done in antitrust proceedings

12   where concurrent government investigations are pending.

13          Further, the schedule currently proposed by Defendants would create great inefficiencies in

14   expert discovery. Plaintiff proposes that expert discovery be completed well after completion of fact

15   discovery. It calls for only one round of expert reports and one round of expert depositions, and an

16   efficient time frame from the close of discovery to trial. Google’s proposal establishes not only a

17   much longer process (almost one year longer than Plaintiff’s) from the end of fact discovery to trial

18   but a large cost to both parties, now consisting of two rounds of expert reports, two rounds of expert

19   depositions and two rounds of Daubert briefing. Plaintiff’s proposal is consistent with the Ninth

20   Circuit’s metric for evaluating experts at the class-certification stage. See Sali v. Corona Reg'l Med.

21   Ctr., 909 F.3d 996, 1006 (9th Cir. 2018). Plaintiff proposes that setting any other dates than those

22   contained in the proposal below is premature until the Court has ruled on the motion for Class

23   Certification. The parties, therefore, propose that further scheduling, including setting a trial date,

24   motions in limine, and deadlines for any other discovery, motions, or proceedings, be deferred until

25   after the Court has issued its decision on Plaintiff’s anticipated motion for Class Certification.

26          Google’s Proposed Schedule:

27          The parties disagree over some aspects of class-certification procedure and what should

28   follow. In particular, Plaintiff’s proposal that the parties engage in merits expert discovery before

                                                     12
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                             CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 14 of 19




 1   class certification is impractical. Google proposes a procedure in which the parties engage in any

 2   expert discovery relating to class certification during the briefing on any motion for class certification,

 3   and then engage in merits expert discovery after class certification is decided. The parties and their

 4   experts cannot address all merits issues unless and until the scope of any individual or class claims is

 5   known. For example, the scope of any damages expert analysis would differ significantly if the

 6   damages at issue involved SPX only or a class of advertisers. The potential analyses relating to

 7   liability, including antitrust impact, will also depend on resolution of class-certification issues. While

 8   SPX does not identify any of the specific ad tech products or services it used, or when, any assessment

 9   of the challenged agreement’s impact must necessarily take account of the products and services that

10   the plaintiff or plaintiffs actually used. This cannot be done until the parties know whether claims

11   will proceed individually or on behalf of a class (and, if so, what class).

12          The parties also disagree over whether Google must produce “documents produced to Federal

13   and State governments which are relevant to Plaintiff’s claims.” Google will respond to properly

14   served document requests, including by producing relevant documents that may have been previously

15   produced to Federal or State governments if appropriate. But Plaintiff’s demand for a wholesale re-

16   production of documents that Google produced in connection with unidentified government

17   investigations and/or litigations is vastly overbroad; limiting that request to only “relevant”

18   documents does not help, as it would require Google to re-review an unidentified number of document

19   productions on a wide variety of issues to determine if they contained documents relevant to the single

20   claim Plaintiff brings here.

21          The Parties’ Proposed Schedules Are Compared In The Chart Below:

22    Event                             SPX’s Proposal               Google’s Proposal
23    Deadline to submit protective
      order, deposition protocol, E-          45 days after the May 11, 2021 CMC proceeding
24    Discovery protocol
      Production of documents produced 30 days after the Court       Plaintiff should make a
25
      to Federal and State governments  enters a protective order    document request under the
26    which are relevant to Plaintiff’s                              Federal Rules, to which
      claims                                                         Google will respond.
27    Fact discovery begins              Date of ruling on Google’s motion to dismiss if motion is
                                                                   denied
28

                                                     13
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                              CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 15 of 19




      Event                                  SPX’s Proposal              Google’s Proposal
 1
      Close of fact discovery                 24 months after ruling on Google’s motion to dismiss, if
 2                                                                motion is denied

 3    Close of Expert Discovery for          4 months after the close of
      class certification and on the         fact discovery
 4
      merits
 5    Deadline to file motion for class      45 days after close of fact   45 days after close of fact
      certification                          and expert discovery          discovery
 6    Google opposition to motion for
      class certification.                      60 days after Plaintiff’s motion for class certification.
 7
 8    Any Google class certification         Plaintiff does not believe      60 days after Plaintiff’s
      expert challenges                      expert challenges at class      motion for class
 9                                           certification warrant           certification.
                                             separate briefing
10
      Plaintiff’s reply re class
11    certification motion                              60 days after Google’s opposition filed

12    Plaintiff’s opposition to any          Plaintiff does not believe    60 days after any Google
      Google class-certification expert      expert challenges at class    class-certification expert
13
      challenges                             certification warrant         challenge filed
14                                           separate briefing
      Google’s opposition to any             Plaintiff does not believe    30 days after any Plaintiff
15    Plaintiff class-certification expert   expert challenges at class    class-certification expert
      challenges                             certification warrant         challenge filed. Courts must
16
                                             separate briefing             consider the reliability of a
17                                                                         plaintiff’s statistical model at
                                                                           the class certification phase.
18                                                                         See Olean Wholesale Grocery
                                                                           Coop., Inc. v. Bumble Bee
19
                                                                           Foods LLC, 993 F.3d 774,
20                                                                         791-92 (9th Cir. 2021)
      Class certification hearing                              At the Court’s convenience
21    Expert reports for issues on which     All expert reports should     60 days after the ruling on
      a party bears the burden of proof      be served during expert       Plaintiff’s motion for class
22
                                             discovery, four months        certification
23                                           after the close of fact
                                             discovery. Parties to
24                                           submit expert disclosure
                                             schedule 60 days before
25
                                             close of fact discovery.
26    Rebuttal expert reports                All expert reports should     45 days after opening expert
                                             be served during expert       reports
27                                           discovery, four months
                                             after the close of fact
28

                                                     14
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                            CASE NO. 4:21-cv-00801-HSG
              Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 16 of 19




      Event                                   SPX’s Proposal                 Google’s Proposal
 1
                                              discovery. Parties to
 2                                            submit expert disclosure
                                              schedule 60 days before
 3                                            close of fact discovery
      Close of expert discovery               All expert reports should      15 days after rebuttal expert
 4
                                              be served during expert        reports
 5                                            discovery, four months
                                              after the close of fact
 6                                            discovery. Parties to
                                              submit expert disclosure
 7                                            schedule 60 days before
 8                                            close of fact discovery
      Deadline to file dispositive            No later than 45 days after    45 days after close of expert
 9    motions and Daubert motions             the Court issues a ruling      discovery
                                              on Plaintiff’s motion for
10                                            class certification.
11
12   18.      Trial
13            Plaintiff has requested a trial by jury. Plaintiff believes a discussion of the scope and length
14   of trial would be premature at this time.
15            Google estimates that a trial would take approximately 46 hours.
16   19.      Disclosure of Non-party Interested Entities or Persons
17            Plaintiff filed her/its Certification of Interested Entities or Persons on May 4, 2021 (ECF No.
18   35), which stated that SPX is not aware of any persons that (i) have a financial interest in the subject
19   matter in controversy or in a party to the proceeding, or (ii) have a non-financial interest in the subject
20   matter or in a party that could be substantially affected by the outcome of this proceeding. Google
21   filed its Certification of Interested Entities or Persons on May 4, 2021 (ECF No. 36). Google LLC is
22   a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc., a publicly traded
23   company. No publicly traded company holds more than 10% of Alphabet Inc.’s stock. Other than
24   Google LLC, XXVI Holdings Inc., and Alphabet Inc., Google is not aware of any persons that (i)
25   have a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii)
26   have a non-financial interest in the subject matter or in a party that could be substantially affected by
27   the outcome of this proceeding.
28

                                                     15
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                              CASE NO. 4:21-cv-00801-HSG
             Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 17 of 19




 1   20.    Professional Conduct

 2          All attorneys of record for the parties have reviewed the Guidelines for Professional

 3   Conduct and agree to comply with them.

 4   21.    Other

 5          The parties do not wish to raise any other matters.

 6
 7   Dated: May 4, 2021

 8   By:    /s/ Pamela A. Markert                      By:    /s/ Justina K. Sessions
 9         Pamela A. Markert                                 Justina K. Sessions
           CERA LLP                                          WILSON SONSINI GOODRICH & ROSATI
10
                 -and-                                                     -and-
11
12   Fred T. Isquith, Sr. (pro hac vice forthcoming)   JONATHAN M. JACOBSON
     Fred T. Isquith, Jr. (admitted pro hac vice)      NY State Bar No. 1350495
13   Robert S. Schachter (admitted pro hac vice)       WILSON SONSINI GOODRICH & ROSATI
     Sona R. Shah (pro hac vice forthcoming)           Professional Corporation
14                                                     1301 Avenue of the Americas, 40th Floor
15   ZWERLING, SCHACHTER                               New York, New York 10019
       & ZWERLING, LLP                                 Telephone: (212) 497-7758
16   41 Madison Avenue, 32nd Floor                     Facsimile: (212) 999-5899
     New York, NY 10010                                Email: jjacobson@wsgr.com
17   Tel: (212) 223-3900
18   Fax: (212) 371-5969                                Counsel for Defendant Google
     ftisquith@zsz.com
19   rschachter@zsz.com
     sshah@zsz.com
20   ddrachler@zsz.com
     havery@zsz.com
21
22   Fred T. Isquith, Jr. (admitted pro hac vice)
     ISQUITH LAW
23   220 East 80th Street
     New York, NY 10075
24
     Tel: (607) 277-6513
25   isquithlaw@gmail.com

26   Heidi Silton (admitted pro hac vice)
     Kate M. Baxter-Kauf (admitted pro hac vice)
27
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
28   100 Washington Avenue S., Suite 2200

                                                     16
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                          CASE NO. 4:21-cv-00801-HSG
            Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 18 of 19




     Minneapolis, MN 55401-2159
 1   Tel: (612) 596-4092
 2   hmsilton@locklaw.com
     kmbaxter-kauf@locklaw.com
 3
     Richard Vita (pro hac vice forthcoming)
 4   VITA LAW OFFICES, P.C.
 5   100 State Street, Suite 900
     Boston, MA 02109
 6   Tel: (617) 426-6566
     rjv@vitalaw.com
 7
 8   Attorneys for Plaintiff and the Class

 9
                          ATTESTATION OF CONCURRENCE IN FILING
10
11          Pursuant to N.D. Cal. L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this

12   document has been obtained from the signatories.

13   Dated: May 4, 2021                          CERA LLP
14
15                                               By: /s/ Pamela A. Markert
                                                 Pamela A. Markert
16                                               Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

                                                     17
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                        CASE NO. 4:21-cv-00801-HSG
               Case 4:21-cv-00801-HSG Document 37 Filed 05/04/21 Page 19 of 19




 1                                    CASE MANAGEMENT ORDER
 2
            The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
 3
     approved as the Case Management Order for this case and all parties shall comply with its
 4
     provisions. [In addition, the Court makes the further orders stated below:]
 5
 6
            IT IS SO ORDERED.
 7
      Dated:
 8
 9                                                       HONORABLE HAYWOOD S. GILLIAM, JR.
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     18
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER                          CASE NO. 4:21-cv-00801-HSG
